Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “SW” in Fig 10A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20190166703 A1), hereafter Kim.

Regarding claim 1, Kim teaches a foldable display apparatus (flexible display device 100), comprising: 
a flexible display panel (display 50, Fig 1); 
a first plate (first housing 110, Fig 1) and a second plate (second housing 120, Fig 1) that support the flexible display panel (as indicated in Fig 9B) and are disposed in the same plane when the foldable display apparatus is in an unfolded state (as indicated in Fig 9B); and 
a hinge assembly (hinge housing 150 containing hinge structure 300, Fig 13) coupled to the first plate and the second plate (as indicated in Fig 9B, wherein second inner bracket gear 370 is disposed in 300 from paragraph [0087]) wherein the first plate rotates about a first rotation axis and at the same time the second plate rotates about a second rotation axis (as indicated in Fig 9B, wherein imaginary rotational center axes 911 and 912), and 
wherein the first rotation axis and second rotation axis are located on or above surfaces of the first and second plates in the unfolded state (as indicated in Fig 9B).

Regarding claim 12, Kim teaches the foldable display apparatus as claimed in claim 1, wherein the first rotation axis (911) and the second rotation axis (912) are spaced apart from each other (as indicated in Fig 9B).  

Regarding claim 13, Kim teaches the foldable display apparatus as claimed in claim 1, wherein in the unfolded state, the first and second rotation axes (911, 912) are located in the flexible display panel (50, as indicated in Fig 9B).

Claims 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hsu et al. (US 10664021 B1), hereafter Hsu.

Regarding claim 14, Hsu teaches a display apparatus (foldable display device 100), comprising: 
a flexible display panel (Col 3 lines 27-29, implied to be stacked on front face (D3 direction) of 100 in Fig 1): 
a first plate (supporting plate 12) and a second plate (12) that support the flexible display panel (Fig. 3, Col 3 line 46-48): and 
a hinge assembly (the plurality of hinge mechanisms 4 mounted on a cover shell 2 as shown in the embodiment of Fig 5) coupled to the first plate and the second plate (as indicated in Fig 4) 
wherein the hinge assembly includes: 
a first assembly (one of the hinge mechanisms 4 in the embodiment of Fig 5) that includes 
a first cam rotation part (rotary members 6) fixed onto a lower surface of the first plate (Col 4 line 58-60, Fig 4), 
a second cam rotation part (6) fixed onto a lower surface of the second plate (Col 4 line 58-60, Fig 4), 
a cam guide (base wall 5) disposed between the first cam rotation part and the second cam rotation part (as indicated in Fig 11) and that guides rotation of the first and second cam rotation parts (Col 4 line 40-57), and 
a cam slider (torque transmitting unit 7, synchronously driving member 73) that slides parallel to a direction of a first rotation axis (1001 first axis, modified Fig 20 below) and a second rotation axis (1002 second axis, modified Fig 20 below) in accordance with rotations of the first and second cam rotation parts (Col 6 line 62-67, Col 7 line 1-2); and 
a cover (2) that receives the first assembly, wherein the cam guide is fixed to the cover (5 is fixed to 2 through connecting rods 3, as indicated in Fig 5).

Regarding claim 15, Hsu teaches the display apparatus as claimed in claim 14, wherein 
the cam guide (5) includes a first rotation guide (arcuate supporting surface portions 555, Fig 9) and a second rotation guide (555, Fig 9), 
the first cam rotation part (6) of the first assembly includes a first rotation guide coupling portion (arcuate sliding wall portions 612, Fig 12) coupled to the first rotation guide of the cam guide (Col 4 line 46-49), and a first cam inclined portion (arcuate rack portion 613 and arcuate concaved portion 614, Fig 11) formed on an opposite surface of the first rotation guide coupling portion (as indicated in Fig 11 and Fig 12), and 
the second cam rotation part (6) of the first assembly includes a second rotation guide coupling portion (612, Fig 12) coupled to the second rotation guide of the cam guide (Col 4 line 46-49), and a second cam inclined portion (613 and 614, Fig 11) formed on an opposite surface of the second rotation guide coupling portion (as indicated in Fig 11 and Fig 12).

Regarding claim 19, Hsu teaches the display apparatus as claimed in claim 14, further comprising a second assembly (one of the hinge mechanisms 4 in the embodiment of Fig 5 that is not the first assembly) received in the cover (as indicated in Fig 5), wherein the second assembly includes: 
a first cam rotation part (rotary members 6) fixed onto a lower surface of the first plate (Col 4 line 58-60, Fig 4), 
a second cam rotation part (6) fixed onto a lower surface of the second plate (Col 4 line 58-60, Fig 4), 
a cam guide (base wall 5) disposed between the first cam rotation part and the second cam rotation part (as indicated in Fig 11) and that guides rotation of the first and second cam rotation parts (Col 4 line 40-57), and 
a cam slider (torque transmitting unit 7, synchronously driving member 73) that slides parallel to a direction of a first rotation axis and a second rotation axis in accordance with rotations of the first and second cam rotation parts (Col 6 line 62-67, Col 7 line 1-2).

Regarding claim 20, Hsu teaches a display apparatus (100), comprising: 
a flexible display panel (Col 3 lines 27-29, implied to be stacked on front face (D3 direction) of 100 in Fig 1): 
a first plate (supporting plate 12) and a second plate (12) that support the flexible display panel and are disposed in a same plane when the flexible display panel is in an unfolded state (as indicated in Fig 1, Fig 3, and Fig 4); 
and a hinge assembly (the plurality of hinge mechanisms 4 mounted on a cover shell 2 as shown in the embodiment of Fig 5) coupled to the first plate and the second plate (as indicated in Fig 4) wherein the first plate rotates about a first rotation axis (1001 first axis, see Modified Fig 20 below) and at a same time the second plate rotates about a second rotation axis (1002 second axis, see Modified Fig 20 below), 
wherein the hinge assembly includes a first rotation guide (arcuate supporting surface portions 555, Fig 9) and a second rotation guide (555, Fig 9), a first rotation guide coupling portion (arcuate sliding wall portions 612, Fig 12) coupled to the first rotation guide (Col 4 line 46-49), and a first cam inclined portion (arcuate rack portion 613 and arcuate concaved portion 614, Fig 11) formed on an opposite surface of the first rotation guide coupling portion (as indicated in Fig 11 and Fig 12), and a second rotation guide coupling portion (612, Fig 12) coupled to the second rotation guide (Col 4 line 46-49), and a second cam inclined portion (613 and 614, Fig 11) formed on an opposite surface of the second rotation guide coupling portion (as indicated in Fig 11 and Fig 12).


    PNG
    media_image1.png
    700
    974
    media_image1.png
    Greyscale

Modified Fig 20

Allowable Subject Matter
Claims 2-11 and claims 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Specific limitations or key features found in claim 2 are not taught or adequately suggested in the prior art of record namely, “a cam slider that slides parallel to a direction of the first rotation axis and second rotation axis in accordance with rotations of the first and second cam rotation parts.”
The closest prior art (i.e., US 20190166703 A1 hereafter Kim) discloses the foldable display apparatus as claimed in claim 1 (as discussed in the 35 USC § 102 section above), wherein the hinge assembly (300) comprises: a first assembly (first hinge structure 300_1, Fig 13) that includes a first cam rotation part (second inner bracket gear 370) fixed onto a lower surface of the first plate (second bracket housing 380 extending from to 370 is connected to screw coupling part 112 of 110 as indicated in Fig 15), a second cam rotation part (first inner bracket gear 320) fixed onto a lower surface of the second plate (first bracket housing 310 extending from to 320 is connected to screw coupling part 112 of 120 as indicated in Fig 15, Fig 16 and paragraph [0142]), a cam guide (center brackets 330 and 360) disposed between the first cam rotation part and the second cam rotation part to guide rotation of the first and second cam rotation parts (Paragraphs [0110]-[0111] details the features of 330 and 360 that guide the rotation of 320 and 370), and a cover (hinge housing 150) that receives the first assembly wherein the cam guide is fixed to the cover (as indicated in Fig 13). However, Kim does not disclose a cam slider that slides parallel to a direction of the first rotation axis and second rotation axis in accordance with rotations of the first and second cam rotation parts, in combination with the remaining elements of claim 2.
Hsu et al. (US 10664021 B1) hereafter Hsu does disclose a cam slider (Hsu, synchronous driving member 73, Fig 10) that slides parallel to a direction of the first rotation axis and second rotation axis in accordance with rotations of the first and second cam rotation parts (Hsu, Col 5 line 63 to Col 6 line 1). The rational and purpose of the cam slider in Hsu is to synchronize the rotations of the first and second cam rotation parts, as to reduce the risk of damage to the flexible display while folding/unfolding (Col 7, line 27-32). 
In spite of this, it would not have been obvious to a person having ordinary skill in the art, before the effective filing date of the present application, to modify Kim to include the cam slider from Hsu. The first shaft gear 351 and second shaft gear 352 in Kim serve the purpose of synchronizing the rotations of the first and second cam rotation parts (Paragraph [0109]). Therefore, adding the cam slider from Hsu would be redundant and nonobvious as there is already a component in Kim serving the same purpose as the slider from Hsu. Additionally, adding the cam slider from Hsu would require substantial modification to the structure of Kim. 
Claims 3-11 would be allowable because they are dependent on claim 2. 

Specific limitations or key features found in claim 16 are not taught or adequately suggested in
the prior art of record namely, “the first rotation axis and the second rotation axis are located on or above surface of the first and second plates when the display apparatus is in an unfolded state.”
	Hsu discloses the display apparatus as claimed in claim 14, but does not disclose wherein the first rotation axis and the second rotation axis are located on or above surface of the first and second plates when the display apparatus is in an unfolded state.
	Kim discloses the first rotation axis and the second rotation axis are located on or above surface of the first and second plates when the display apparatus is in an unfolded state (as indicated in Fig 9B). However, there is no rational provided in Kim for this feature. 
	Therefore, it would not have been obvious to a person having ordinary skill in the art, before the effective date of the present application, to modify Hsu with Kim to disclose the first rotation axis and the second rotation axis are located on or above surface of the first and second plates when the display apparatus is in an unfolded state in combination with the remaining elements of claim 16.
Claims 17-18 would be allowable because they are dependent on claim 16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hsu (US 20200409427 A1) discloses a biaxial hinge for a foldable display; and Park et al. (US 20210026407 A1) discloses a foldable display device with a biaxial hinge composing a cam, cam guide, sliding follower, etc. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN VAN HUYNH whose telephone number is (571)272-9107. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN VAN HUYNH/					/Anthony Q Edwards/Examiner, Art Unit 4174                                                          Primary Examiner, Art Unit 2841                                                                                                                 October 6, 2022